Citation Nr: 0100767	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-17 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to October 
1945.  He died in January 1999, and the appellant is his 
widow.  This case comes to the Board of Veterans' Appeals 
(Board) from a June 1999 RO decision which denied service 
connection for the cause of the veteran's death, which the 
appellant claims in order to establish eligibility for 
dependency and indemnity compensation (DIC).  This is the 
only issue before the Board at this time.

The Board notes that the RO also listed an issue of 
eligibility for survivors' and dependents' educational 
assistance benefits under 38 U.S.C. Chapter 35.  Chapter 35 
educational benefits eligibility would result from a 
favorable finding on the underlying issue of service 
connection for the cause of the veteran's death.  In any 
event, the appellant has never claimed Chapter 35 educational 
benefits.  Under the circumstances of this case, the Board 
finds there is no separate appellate issue of eligibility for 
Chapter 35 educational benefits.


REMAND

A death certificate (signed by Dr. Jose Mena) shows that the 
immediate cause of the veteran's death in January 1999 was 
cerebrovascular accident, due to or as a consequence of 
peripheral vascular disease, due to or as a consequence of 
diabetes mellitus, due to or as a consequence of coronary 
artery disease.  The death certificate notes that at the time 
of his death the veteran was an inpatient at Providence 
Hospital in Columbia, South Carolina.  

At the time of the veteran's death, service connection was in 
effect, in pertinent part, for residuals of internal 
derangement of the left knee and traumatic arthritis of the 
left knee.  

Of record is a February 1999 medical statement from Dr. Jose 
Mena, who indicated he performed a left femoral-peroneal 
artery bypass graft after which the veteran soon died.  The 
doctor opined that an occluded artery in the veteran's left 
lower extremity was as likely as not to have resulted from 
his service-connected internal derangement of the left lower 
extremity.  An April 1999 report from a VA doctor, who 
reviewed the veteran's records, is to the contrary; the VA 
doctor indicated there was no relationship between the 
veteran's service-connected left knee condition and the 
peripheral vascular disease for which he had surgery just 
prior to his death.

The Board notes that there are no terminal hospital records 
from Providence Hospital, nor any preoperative private 
medical records pertaining to the veteran's left lower 
extremity condition, on file.  Moreover, it does not appear 
that the RO has attempted to obtain these records.  
Particularly in light of the new change in the law (i.e., 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which among other things redefines the 
obligations of the VA with respect to the duty to assist), 
these records should be obtained prior to Board review of the 
case.  See also Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the 
appellant the names and addresses of all 
health care providers (VA or non-VA) where 
the veteran received treatment for all 
left lower extremity problems within the 
year prior to his death in January 1999.  
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records.  
This includes, but is not limited to, all 
records in the possession of Dr. Jose 
Mena.

2.  The RO should obtain copies of the 
terminal hospital records from Providence 
Hospital in Columbia, South Carolina 
concerning the treatment of the veteran 
from the date of admission until the time 
of his death in January 1999.  

3.  The RO should ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the claim.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), 
as well as any subsequent regulations and 
VA and court instructions on the subject.  

4.  After completion of the foregoing, the 
RO should review the claim for service 
connection for the cause of the veteran's 
death.  If the claim remains denied, the 
RO should provide the appellant and her 
representative with a supplemental 
statement of the case and the opportunity 
to respond, before the case is returned to 
the Board.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


